DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Claims 40-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/22.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 27-31 and 33 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Suzuki et al. (US 2003/0180191).
Suzuki discloses a sample test card comprising: 
a card body (fig. 1, bottom container having wells therein) defining: 
a first surface (surface of bottom container in fig. 1) comprising a first edge defining a first axis (A-A’); 
at least one sample well defining a well opening in the first surface (fig. 1 shows a plurality of wells, for this interpretation only one well is required and labeled in the annotated figure below), 
the at least one sample well comprising a first sample well (fig. 1 shows a plurality of wells, for this interpretation only one well is required and labeled in the annotated figure below); and 
at least one stop hole comprising a first stop hole (stop hole is provided in the container that goes from the top surface to the bottom surface), wherein a leading edge of the first stop hole is offset from a leading edge of the first sample well in a first direction parallel to the first axis (see annotated figure below), such that the first stop hole is configured to align with a photodetector before the first sample well is aligned for optical reading in an instance in which the card body is moving relative to the photodetector in the first direction along the first axis (a photodetector is not positively recited in the claims in that the claims are directed only to a test card.  Further the prior art is capable of using the interpreted stop hole as an alignment feature as the instant stop hole is just an opening to which a detector can be used to align for an optical reading.  No structural weight is given to moving the card body relative to a photodetector in a first direction along the first axis as this limitation is directed to a method of intended use).  

    PNG
    media_image1.png
    507
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    756
    media_image2.png
    Greyscale



Regarding claim 28, the sample test card of claim 27, wherein the card body further defines a second surface opposite the first surface, and wherein the at least one stop hole extends from the first surface to the second surface (the bottom side of the container has the interpreted stop hold as see above continue from the top surface to the bottom surface).  
Regarding claim 29, the sample test card of claim 27, wherein the first stop hole is further offset from the first sample well in a direction perpendicular to the first axis (the annotated stop hole as seen above is offset from the first sample well in a direction perpendicular to the first axis).  
Regarding claim 30, the sample test card of claim 27, wherein the first stop hole overlaps with the first sample well relative to the first direction parallel to the first axis, such that at least a portion of the first stop hole and at least a portion of the first sample well intersect a plane extending perpendicular to the first axis (the annotated stop hole overlaps with the first sample well relative to the first direction parallel to the first axis as seen above)  
Regarding claim 31, the sample test card of claim 27, wherein the at least one sample well comprises a first column of sample wells that includes the first sample well, wherein the leading edge of the first stop hole is offset from a leading edge of each sample well of the column of sample wells in the first direction parallel to the first axis, and wherein the first stop hole overlaps with each sample well of the column of sample wells relative to the first direction parallel to the first axis (see annotated figure below).  

    PNG
    media_image3.png
    507
    711
    media_image3.png
    Greyscale



Regarding claim 33, the sample test card of claim 27, wherein the at least one stop hole comprises a stop hole opening in the first surface, and wherein the stop hole opening is rectangular (see figure above).  



Claims 27-39 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by O’Bear et al. et al. (US 5,609,828).
O’Bear discloses a sample test card comprising: 
a card body (fig. 1) defining: 
a first surface (top surface) comprising a first edge defining a first axis (A-A’); 
at least one sample well defining a well opening in the first surface (fig. 1 shows a plurality of wells, for this interpretation only one well is required and labeled in the annotated figure below), 
the at least one sample well comprising a first sample well (fig. 1 shows a plurality of wells, for this interpretation only one well is required and labeled in the annotated figure below); and 
at least one stop hole comprising a first stop hole (stop hole (310) is provided in the test card that goes from the top surface to the bottom surface), wherein a leading edge of the first stop hole is offset from a leading edge of the first sample well in a first direction parallel to the first axis (the leading edge of the stop hole can be broadly interpreted as either side of the stop hole, for this interpretation the right vertical side as viewing figure 1 is the leading edge of the stop hole that is offset from a leasing edge of the first sample well which is intrepretted as the edge of the well which receives the fluid from 220), such that the first stop hole is configured to align with a photodetector before the first sample well is aligned for optical reading in an instance in which the card body is moving relative to the photodetector in the first direction along the first axis (a photodetector is not positively recited in the claims in that the claims are directed only to a test card.  Further the prior art is capable of using the interpreted stop hole as an alignment feature as the instant stop hole is just an opening to which a detector can be used to align for an optical reading.  No structural weight is given to moving the card body relative to a photodetector in a first direction along the first axis as this limitation is directed to a method of intended use).  

    PNG
    media_image4.png
    729
    707
    media_image4.png
    Greyscale

Regarding claim 28, the sample test card of claim 27, wherein the card body further defines a second surface opposite the first surface, and wherein the at least one stop hole extends from the first surface to the second surface (the bottom side of the test card has the stop hold 310 as see above continue from the top surface to the bottom surface as seen in fig. 2).  
Regarding claim 29, the sample test card of claim 27, wherein the first stop hole is further offset from the first sample well in a direction perpendicular to the first axis (the stop hole 310 as seen above is offset from the first sample well in a direction perpendicular to the first axis).  
Regarding claim 30, the sample test card of claim 27, wherein the first stop hole overlaps with the first sample well relative to the first direction parallel to the first axis, such that at least a portion of the first stop hole and at least a portion of the first sample well intersect a plane extending perpendicular to the first axis (the stop hole overlaps with the first sample well relative to the first direction parallel to the first axis as seen above)  
Regarding claim 31, the sample test card of claim 27, wherein the at least one sample well comprises a first column of sample wells that includes the first sample well, wherein the leading edge of the first stop hole is offset from a leading edge of each sample well of the column of sample wells in the first direction parallel to the first axis, and wherein the first stop hole overlaps with each sample well of the column of sample wells relative to the first direction parallel to the first axis (see annotated figure above.  The interpreted leading right edge of the stop hole is offset from the column of sample wells).  
Regarding claim 32, the sample test card of claim 31, wherein the at least one sample well comprises a plurality of columns of sample wells including the first column, wherein the at least one stop hole comprises a plurality of stop holes including the first stop hole (the same interpretation applied to each of the 8 stop holes shown in figure 1, the right side stop hole is the leading edge), wherein each stop hole of the plurality of stop holes is associated with a corresponding one of the plurality of columns of sample wells (each stop hole corresponds to one of the plurality of columns of sample wells), wherein a leading edge of each sample well of each column of sample wells is offset from a corresponding stop hole of the plurality of stop holes in the first direction parallel to the first axis (the same interpretation is made with each stop hole and the sample well), and wherein each corresponding stop hole overlaps with each sample well of each corresponding one of the plurality of columns of sample wells relative to the first direction parallel to the first axis (the stop hole overlaps with each sample well of each corresponding one of the plurality of columns of sample wells relative to the first direction parallel to the first axis).  
Regarding claim 33, the sample test card of claim 27, wherein the at least one stop hole comprises a stop hole opening in the first surface, and wherein the stop hole opening is rectangular (col.6, lines 64-67).  
Regarding claim 34, the sample test card of claim 27, wherein the leading edge of the first stop hole is aligned from about 0.25mm to about 2mm ahead of the leading edge of the first sample well in the first direction parallel to the first axis (the through channels are 1mm in diameter, the leading edge of the stop hole is roughly 1.5-2mm ahead of the leading edge of the first sample well).  
Regarding claim 35, the sample test card of claim 27, wherein the card body further defines: a second surface opposite the first surface, wherein a distance between the first surface and the second surface defines a thickness of the card body; and a rail portion at which the thickness of the card body is greater than the thickness at a second portion of the card body, wherein the at least one stop hole is defined at the rail portion, and wherein the at least one sample well is defined at the second portion (see fig. 5 and 6).  
Regarding claim 36, the sample test card of claim 35, further comprising a sealing material disposed on each of the first surface and the second surface, wherein the sealing material is not disposed at a portion of the first surface and a portion of the second surface corresponding to the rail portion (col. 7, lines 56-col. 8, line 24).  
Regarding claim 37, the sample test card of claim 36, wherein a thickness of the sealing material is less than half of a difference between the thickness of the card body at the rail portion and the thickness of the card body at the second portion (col. 7, lines 56-col. 8, line 24).  
Regarding claim 38, the sample test card of claim 35, wherein the rail portion is defined at least partially along the first edge of the card body (the rail portion is seen in fig. 1, 350 at the top or bottom).  
Regarding claim 39, the sample test card of claim 38, wherein the rail portion further comprises a first end of the card body spanning the first surface and the second surface, and wherein the first end comprises a serrated end surface (see fig. 3 top rail portion having serrated end surface).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797